          Case 1:19-cv-01113-NONE-SAB Document 16 Filed 06/26/20 Page 1 of 1


 1

 2

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9   NATIONAL UNION FIRE INSURANCE                      Case No. 1:19-cv-01113-LJO-SAB
     COMPANY OF PITTSBURGH, PA.,
10                                                      ORDER REQUIRING PLAINTIFF TO FILE
                    Plaintiff,                          PROOF OF SERVICE OF FINDINGS AND
11                                                      RECOMMENDATIONS ON DEFENDANT
            v.                                          SHORES
12
     DONA SHORES,                                       THREE DAY DEADLINE
13
                    Defendant.
14

15

16          On June 3, 2020, a findings and recommendations issued recommending granting

17 Plaintiff National Union Fire Insurance Company of Pittsburgh, PA’s motion for default

18 judgment. (ECF No. 14.) The findings and recommendations stated that any objections were to

19 be filed within fourteen days. (Id.) The deadline to file objections has pass with no objections
20 being filed, but Plaintiff has not filed a proof of service showing that the findings and

21 recommendations was served on Defendant Dona Shores.              Accordingly, IT IS HEREBY

22 ORDERED that within three days of the date of entry of this order, Plaintiff shall file proof that

23 the findings and recommendations have been served on Defendant Shores.

24
     IT IS SO ORDERED.
25

26 Dated:     June 26, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
27

28


                                                    1
